UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-10367 Advanced Environmental Recycling Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 71-0675758 (I.R.S. Employer Identification No.) 914 N. Jefferson Street Springdale, Arkansas (Address of principal executive offices) (Zip Code) (479)756-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES: [X]NO: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES: [X]NO: [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July 29, 2011, the number of shares outstanding of the Registrant’s ClassA common stock, which is the class registered under the Securities Exchange Act of 1934, was 88,015,632 and the number of shares outstanding of the Registrant’s ClassB Common Stock was 1,465,530. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. Form10-Q Index PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets, December31, 2010 and June 30, 2011 (unaudited). 1 Statements of Operations (unaudited) Three and Six Months Ended June 30, 2010 and 2011. 3 Statements of Cash Flows (unaudited) Six Months Ended June 30, 2010 and 2011. 4 Notes to Financial Statements. 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 4. Controls and Procedures. 18 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 6. Exhibits 18 Signatures 19 Index to Exhibits 20 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (in thousands, except share and per share data) December 31, June 30, Assets (unaudited) Current assets: Cash $ $ Restricted Cash 12 Trade accounts receivable, net of allowance of $110 at December 31, 2010 and $445 at June 30, 2011 Inventories Prepaid expenses Total current assets Land, buildings and equipment: Land Buildings and leasehold improvements Machinery and equipment Transportation equipment Office equipment Construction in progress Total land, buildings and equipment Less accumulated depreciation Net land, buildings and equipment Other assets: Debt issuance costs, net of accumulated amortization of $1,748 at December 31, 2010 and $35 at June 30, 2011 Debt service reserve fund 43 - Other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (in thousands, except share and per share data) December 31, June 30, Liabilities and Stockholders' Deficit (unaudited) Current liabilities: Accounts payable – trade $ $ Accounts payable – related parties Current maturities of long-term debt Current maturities of capital lease obligations Accruals related to expected settlement of class action lawsuit Other accrued liabilities Working capital line of credit Notes payable Total current liabilities Long-term debt, less current maturities Capital lease obligations, less current maturities 92 Long-term debt and capital lease obligatons Accrued dividends on convertible preferred stock - Series E convertible preferred stock, $0.01 par value; 30,000 shares authorized, 0 shares issued and outstanding at December 31, 2010 and 20,524 shares issued and outstanding at June 30, 2011 - Stockholders' deficit: Convertible Preferred stock, $0.01 par value; 5,000,000 shares authorized, 748,772 shares issued and outstanding at December 31, 2010 and 0 shares issued and outstanding at June 30, 2011; aggregate liquidation preference of $19,768 at December 31, 2010 7 - Class A common stock, $0.01 par value; 125,000,000 shares authorized (see Note 10); 48,800,531 shares issued and outstanding at December 31, 2010 and 87,963,907 at June 30, 2011 Class B convertible common stock, $0.01 par value; 7,500,000 shares authorized; 1,465,530 shares issued and outstanding at December 31, 2010 and June 30, 2011 15 15 Warrants outstanding; 3,787,880 at December 31, 2010 - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS (unaudited) (in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross margin Selling and administrative costs (Gain) loss from fixed asset disposition (5
